Citation Nr: 0821642	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  01-07 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1987 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran has testified at personal hearings before a 
Decision Review Officer (DRO) and the undersigned Acting 
Veterans Law Judge.  Transcripts of the hearings are of 
record.

The Board notes that in October 2001 the veteran filed a 
claim for total disability based on individual 
unemployability (TDIU).  It appears that no action has been 
taken regarding this claim.  The Board refers this matter to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Throughout the appeal period, the veteran's service 
connected low back strain has been manifested by forward 
flexion to 40 degrees, extension to 20 degrees with pain, and 
moderate symptomatology.

3.  Throughout the appeal period, the veteran's back strain 
has not been manifested by severe or pronounced 
intervertebral disc syndrome or neurologic findings 
attributable to his service connected low back strain.

4.  Throughout the appeal period, the veteran's low back 
strain has not been manifested by incapacitating episodes of 
intervertebral disc syndrome having a total duration of four 
weeks or more during any 12 month period.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent rating for 
a low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(before and after September 23, 2002), 5289, 5292, 5295 
(before September 26, 2003) and 5237, 5243 (after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant on December 2003, March 2004, and April 2007 
that fully addressed all five notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.  Although the notice letters were 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued on June 2007 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in December 2003, March 2004, and April 2007 
satisfied many of the requirements of the VCAA, the letters 
did not inform the veteran that he needed to show the effect 
that the worsening of his symptoms had on his employment and 
daily life.  The letters also did not specifically describe 
the requirements of the applicable Diagnostic Codes.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because a reasonable person could have been 
expected to understand from the December 2003, March 2004, 
and April 2007 letters what the evidence needed to show to 
grant the benefit sought.  The diagnostic code requirements 
applicable to the claims in this appeal were generally 
enumerated in the December 2003, March 2004, and April 2007 
letters, and thus it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
notice error did not affect the essential fairness of the 
adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records, private medical records, applicable records from the 
Department of Labor, and Social Security Disability records.  
The veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in June 2002, January 2004, September 2005, and 
June 2007.  Significantly, the appellant has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that may result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the present 
analysis is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)

During the pendency of veteran's claim, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to 
site of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent 
relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002).

5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
   
38 C.F.R. § 4.71a, Plate V

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

Low Back Strain

The veteran was originally granted service connection for a 
low back strain in an RO rating decision issued in May 1995.  
This decision was based on the veteran's service treatment 
records.

A private treatment record from December 1998 states that the 
veteran experienced pain in his lower back while lifting 
heavy boxes at work.  An X-ray revealed that the vertebral 
bodies were well aligned and vertebral body stature was 
maintained.  There were no compression fractures, and the 
disc spaces were preserved.  The veteran received physical 
therapy.  A follow up note from January 1999 indicated that 
the problem was resolving, and in February 1999, the private 
examiner noted a full range of motion in the back.

In February 2000, the veteran was involved in an automobile 
accident.  A private treatment record indicates that he had 
limited flexion, extension, internal and external rotation of 
the spine, positive focal spasm, and tenderness.  An X-ray 
revealed that the vertebral bodies were normal in height, 
contour, and stature.  The disc spaces were preserved.  The 
veteran was involved in another automobile accident in 
March 2000.  A private treatment record shows limited 
flexion, extension, and internal and external rotation of the 
spine.  Positive focal spasm and tenderness was also 
observed, and radiculopathy was noted.  The veteran began a 
course of physical therapy for his back.  

An additional automobile accident occurred in April 2000.  
Again, limited flexion, extension, and internal and external 
rotation of the spine were noted on examination.  Magnetic 
resonance imaging (MRI) revealed disc degeneration at L5-S1 
with disc space narrowing associated with a small focal 
right-sided disc herniation without compression of the L5 
nerve root.  No vertebral body collapse or bone destruction 
was seen.  A separate treatment report from R.I.W., M.D., 
states that forward flexion was to 40 degrees, and extension 
was to 20 degrees.  A private neurosurgical consultation from 
April 2000 states that the veteran had back pain on the left 
side of his lumbar spine region from his lower thoracic to 
the lumbosacral junction.  The veteran stated that the pain 
did not radiate into his legs at that time, and he denied any 
weakness of his arms or legs.  Power testing revealed muscle 
strength of 5/5.  Sensory examination was intact to crude and 
cortical modalities.  Straight leg raising was to 90 degrees 
without the production of radicular pain.  Deep tendon 
reflexes were 2/4.

A follow-up note from May 2000 indicates that the veteran 
experienced positive spasm but had a full range of motion.  A 
neurosurgical follow-up in May 2000 indicates that the 
veteran had no radicular pain into his arms or legs.  It was 
noted that he had normal strength in his upper and lower 
extremities with no pathologic reflexes.  The examiner stated 
that he didn't see anything to suggest that the veteran had 
any herniated discs in his back.

On VA examination in June 2000, the veteran complained of 
daily pain in his back which worsened with exertion, walking, 
or sitting for extended periods of time.  On objective 
examination, no paraspinal muscle spasm or tenderness was 
observed.  Forward flexion was to 70 degrees.  Backward 
extension was to 10 degrees.  Lateral rotation was to 35 
degrees.  Lateral flexion was to 15 degrees.  There was no 
evidence of easy fatigability, incoordination, weakened 
motion, or additional loss of range of motion.  X-rays of the 
lumbosacral spine were noted to be normal.

In August 2000, the veteran was involved in an additional 
automobile accident.  A private treatment record revealed 
normal sensation and cerebella function and symmetrical 
reflexes.  It was noted that flexion, extension, and internal 
and external rotation of the spine was limited.  Positive 
focal spasm and tenderness were also noted.  The examiner 
opined that the veteran had lumbar strain/sprain and 
radiculopathy exacerbated by the accident.  The veteran 
continued physical therapy.

The veteran was involved in another automobile accident in 
February 2001.  A private X-ray revealed no definite 
abnormality in the lumbar spine.  It was noted that there was 
normal lordosis of the lumbar spine with no evidence of 
fracture.  Vertebral body heights and the intervertebral disc 
spaces appeared within normal limits.  An electromyograph 
(EMG) report from March 2001 revealed evidence of a left L4 
radiculopathy.  No evidence of a right lumbar radiculopathy, 
general peripheral polyneuropathy, lumbosacral plexopathy, or 
of a myopathic process was found.  The veteran's private 
doctor provided diagnoses of lumbar strain, herniated disc at 
L5-S1, and radiculopathy at L4 in March 2001.  It was also 
noted that the veteran was unable to handle the physical 
demands of his job due to the numerous medications he was 
taking.

In June 2001, the veteran received a disability retirement 
from his job due to his multiple medical conditions.

During a personal hearing before a DRO in October 2001, the 
veteran reported that he had missed an entire year of work 
due to his disabilities.  He said that when he first started 
with his employer, he moved blank checks on webs that were 
500 pounds each.  When the work became too much for his back, 
he retrained to become a computer operator.  He reported that 
he had been released from his job due to missing too much 
work.  He reported working in a lot of pain that was 
partially relieved by taking Motrin.  He said that he 
experienced spasms on a daily basis, and some days he could 
not get out of bed.  He said that he got disability 
compensation from his previous employer.

The veteran told a VA examiner in November 2001 that he had 
chronic lower back pain for many years.  He had started 
physical therapy.  An X-ray was normal except for 
straightening over the cervical curve of the spine.

On VA examination in June 2002, the examiner observed spasms 
in the paraspinal muscles of the lumbar spine.  Forward 
flexion was to 70 degrees.  Extension was to 10 degrees.  
Lateral rotation was to 15 degrees bilaterally, and lateral 
rotation was to 15 degrees bilaterally.  Neurological 
examination revealed 5/5 in the quadriceps, hamstrings, and 
tibialis anterior.  Deep tendon reflexes were symmetrical.  
The examiner opined that the primary back pathology was 
service connected, however, there had been aggravation with 
non-service connected motor vehicle accidents.  It was also 
noted that the veteran was gainfully employed and working 
prior to his motor vehicle accidents, and now he was unable 
to work because of the six motor vehicle accidents had 
experienced.

The veteran reported to a VA emergency room in November 2002 
with chronic back pain.  He said that he thought he might 
have sprained his back that morning.  No weakness, no 
numbness, and no tingling were observed.  Tenderness to 
percussion in L2-L3 was noted.  The diagnosis was chronic 
back pain.  The veteran began another round of physical 
therapy in December 2002.

In July 2003, the veteran went through a back pain program at 
a VA facility.  A VA X-ray taken in October 2003 was normal 
except for straightening over the cervical curve of the 
spine.

An examination in connection with a Social Security 
disability claim conducted in November 2003 revealed lumbar 
flexion to 90 degrees.  Lateral flexion was to 20 degrees 
bilaterally.

On VA examination in January 2004, a moderate degree of 
spasms was observed.  Flexion was to 70 degrees.  Extension 
was to 20 degrees.  Lateral rotation was to 20 degrees 
bilaterally, and lateral flexion was to 20 degrees 
bilaterally.  Deep tendon reflexes were symmetrical.  The 
examiner observed no evidence of fatigability or 
incoordination at that point.

VA outpatient records from 2003 and 2004 reveal a course of 
follow-up visits for back pain.  The veteran reported that 
changes in the weather particularly affected his back.

In September 2004, the veteran was granted disability 
benefits from the Social Security Administration.  The 
primary diagnosis given was major depressive disorder, and 
the secondary diagnosis was determined to be degenerative 
disc disease of the lumbar spine.

The veteran reported during VA examination in September 2005 
that he had low back pain with occasional stiffness and 
locking.  He gave no history of flare-ups.  He reported that 
his pain was worse in the morning, in cold and damp weather, 
when waking, and with bending.  He said that he used a brace 
and took Elavil.  Active and passive flexion was to 90 
degrees.  Lateral flexion was to 20 degrees bilaterally.  
Rotation was to 20 degrees bilaterally.  The ranges of motion 
were not additionally limited by repetitive use, pain, 
fatigue, or weakness.  The examiner noted no lumbar spasm on 
palpation.  Motor and sensory function were both normal.  The 
examiner stated that it was a normal lumbar examination.

In February 2007, the veteran was involved in an automobile 
accident.  On VA examination in June 2007, the veteran stated 
that he was involved in two automobile accidents in 
December 2006.  He said that the pain in his lower back rated 
a 4 on a 0 (low) to 10 (high) pain scale.  He said that the 
pain was constant and dull in nature.  He said that the pain 
did not radiate to his buttocks or lower extremities.  He 
reported no weakness or numbness in both lower extremities.  
He said that he used a back brace and a TENS unit when he 
experienced flare-ups of pain.  He said that previously he 
had worked as a computer operator, but he could not perform 
his duties due to the side effects of the medications he 
would take for his low back condition.  He also said that he 
had difficulty concentrating during flare-ups.  The veteran 
reported experiencing flare-ups during cold and damp weather, 
when standing for more than 15 minutes, sitting for more than 
30 minutes, running for more than one minute, driving a car 
for more than 20 minutes, climbing more than 30 steps, 
lifting more than 45 pounds, and with frequent bending.  He 
said that the flare-ups occurred approximately three to four 
times a week and would last for approximately two hours.

On objective examination, no pain or tenderness in the spine 
was noted.  There was mild loss of lumbar lordosis.  Mild 
paravertebral spasm in the low back area was observed.  There 
was an absence of weakness or paresthesias in the lower 
extremities.  Forward flexion was to 70 degrees with pain at 
60 degrees.  Lateral flexion was to 40 degrees bilaterally 
with pain at 20 degrees.  Lateral rotation was to 45 degrees 
bilaterally with pain at 30 degrees.  Extension was to 20 
degrees with pain at 10 degrees.  All ranges of motion were 
not additionally limited by pain, fatigue, weakness or lack 
of endurance.  There was no evidence of tenderness or 
weakness.  Motor strength was 5/5 and normal in both lower 
extremities, and there was no sensory deficit to light touch 
and pinprick in both lower extremities.  Deep tendon reflexes 
were 1+ and symmetrical in both lower extremities.  The 
veteran had not had any incapacitating episodes in the 
previous 12 months that required complete bedrest, moist heat 
or medication use as prescribed by a physician.  The 
diagnosis given was lumbosacral strain mildly active at the 
time of the examination.

During his December 2007 personal hearing before the 
undersigned Acting Veterans Law Judge, the veteran said that 
he had a lot of pain in his back that was worse when it was 
raining.  He said he had to change jobs because of his back 
pain.  He currently was not working because of depression and 
his back injury.  He reported difficulty lifting objects and 
walking a long distances.  He said the pain would 
occasionally go down both legs.  He experienced muscle spasms 
and tingling.  He would take prescription medications.  He 
also had trouble sleeping, driving long distances, and going 
up and down stairs.  He would wear a back brace occasionally, 
but he did not use a cane.  He would occasionally use Icy 
Hot.  He said that his wife had to do many of the chores that 
he could do previously.

The veteran maintains that he has had a number of problems 
associated with his back.  His service records show that he 
had a heavy weight dropped on his back.  He has experienced 
at least eight automobile accidents since February 2000.  
Medical records indicate that he has had cervical strain, 
thoracic strain, lumbar strain, and depression.

However, service connection has only been established for a 
low back strain.  Consequently, the Board can only establish 
a disability evaluation for the veteran based solely on 
symptoms due to a low back strain, and not to cervical 
strain, thoracic strain, or any other back disability.

In this case, the record shows the veteran's service-
connected chronic low back strain is presently assigned a 
20 percent rating under Diagnostic Code 5237.  The Board 
notes that an evaluation under the criteria of Diagnostic 
Codes 5292, 5293, and 5295 and the renumbered Diagnostic 
Codes 5237 and 5243 is equally appropriate based upon the 
present evidence.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

Based on the evidence of record, the Board finds that 
throughout the period of appeal, the criteria for a rating in 
excess of 20 percent rating for lumbar strain have not been 
met.  None of the evidence of record shows ankylosis of the 
spine, recurring attacks of intervertebral disc syndrome, 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space during this time period.  According to the symptoms 
reported during the private medical examinations as well as 
the June 2000, June 2002, January 2004, September 2005, and 
June 2007 VA examinations as detailed previously, the 
veteran's lower back symptoms could best be described as 
moderate throughout the appeal period.  Therefore, under the 
rating criteria in effect prior to September 26, 2003, a 
rating in excess of 20 percent is not warranted at any time 
during the course of the appeal.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (before September 26, 
2003).

A rating in excess of 20 percent would also not be warranted 
under the rating criteria in effect after September 26, 2003.  
According to the private medical records as well as the 
June 2000, June 2002, January 2004, September 2005, and 
June 2007 VA examinations as detailed previously, the veteran 
did not have forward flexion of less than 30 degrees or 
favorable ankylosis of the entire thoracolumbar spine.  Also, 
the evidence did not show that the veteran experienced 
incapacitating episodes having a total duration of at least 
four weeks during a 12 month period.  Thus, a rating in 
excess of 20 percent is not warranted under the revised 
criteria throughout the period of appeal.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243 (2007).

The Board has carefully considered the veteran's statements 
regarding his pain and symptoms.  The veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding diagnosis are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994). Therefore, he cannot 
provide a competent opinion regarding diagnosis.

The Board finds that the service-connected low back strain is 
not so unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the evaluation period.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
disorder has not necessitated frequent periods of 
hospitalization.  Although the veteran has reported being 
medically retired from his employment and is currently 
receiving Social Security disability benefits, the Board 
notes that finds that he was retired due to multiple non-
service connected disorders in addition to his service-
connected low back strain.  There is no objective evidence 
that the low back strain alone has resulted in marked 
interference with his employment.  The Board also notes that 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 20 percent for a service 
connected low back strain is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


